ORDER

PER CURIAM:
Thomas W. Hornsby was convicted by a jury of the class A felony of robbery in the first degree, § 569.020, RSMo 1994, and sentenced by the court as a prior offender, §§ 558.016 and 557.036.4, RSMo 1994, to twelve years in prison, to be served consecutively to previous sentences. Mr. Hornsby appeals his conviction and the denial of his Rule 29.15 post-conviction motion, claiming that the trial court plainly erred in allowing the State to exercise a racially motivated peremptory strike and that the motion court erred in denying his post-conviction motion because his trial counsel provided ineffective assistance of counsel by failing to file a timely request for change of judge.
The judgment of conviction and the order denying the Rule 29.15 post-conviction motion are affirmed. Rules 30.25(b) and 84.16(b).